People v Plair (2014 NY Slip Op 05453)
People v Plair
2014 NY Slip Op 05453
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
MARK C. DILLON
PLUMMER E. LOTT
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2013-02022
 (Ind. No. 104/11)

[*1]The People of the State of New York, respondent,
vSayfuddiyn Plair, appellant.
Lynn W. L. Fahey, New York, N.Y. (Barry Stendig of counsel), for appellant.
Daniel M. Donovan, Jr., District Attorney, Staten Island, N.Y. (Anne Grady of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Rooney, J.), imposed March 16, 2012, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265; People v Callahan, 80 NY2d 273, 283) and, thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., DILLON, LOTT, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court